In an action to recover damages for personal injuries, the appeal is from so much of order granting appellant’s motion for a substitution of attorneys as fixed by way of lien the compensa*971tion of the former attorney. Order modified by striking therefrom the third ordering paragraph and by substituting therefor the following: “ Ordered that plaintiff forthwith pay to his said former attorney his disbursements amounting to $95.46 As so modified, order, insofar as appealed from, affirmed, without costs. The order appealed from is modified as above indicated in view of the fact that the respondent has consented to withdraw completely from the action upon payment of his disbursements in the amount of $95.46 and appellant has consented thereto. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.